89 S.E.2d 141 (1955)
242 N.C. 604
STATE
v.
Fred Thomas MILLS.
No. 3.
Supreme Court of North Carolina.
September 21, 1955.
William B. Rodman, Jr., Atty. Gen., Claude L. Love, Asst. Atty. Gen., and Lewis Bulwinkle, Chapel Hill, Member of the Staff, for the State.
I. C. Crawford, Lawrence C. Stoker, Asheville, for defendant appellant.
PER CURIAM.
The defendant was tried in the McDowell County Criminal Court on a warrant charging possession of whiskey for the purpose of sale. From conviction and judgment in that court the defendant appealed to the Superior Court. When the case was called for trial in the Superior Court, on motion of the Solicitor, the warrant was amended to charge also unlawful possession of nontax-paid liquor. This was treated as a second count in the warrant. The jury returned verdict of guilty of illegal possession of intoxicating liquor. No verdict was rendered as to the original count. From judgment on the verdict the defendant appealed.
Defendant's motion in arrest of judgment must be allowed for the reasons set out in State v. Hall, 240 N.C. 109, 81 S.E.2d 189, and cases there cited.
Judgment arrested.
WINBORNE and HIGGINS, JJ., took no part in the consideration or decision of this case.